Citation Nr: 1413551	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for a claimed left ear hearing loss.

2.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO in St. Louis, Missouri.  

The control of the case currently rests with the RO in Sioux Falls, South Dakota.  

Although the appealed rating decision denied service connection for a bilateral hearing loss, the RO subsequently granted service connection for hearing loss in the right ear in a December 2012 rating decision.

The Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge in September 2013.  

Unfortunately, the recording equipment did not work properly, so no transcript has been prepared.  The Veteran was offered another hearing, but did not request one.  Therefore, the case will proceed without a hearing transcript.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions of having had hearing problems and tinnitus related to his exposure to excessive and loud noise from aircraft while working as an aircraft mechanic during his period of active service.  

2.  The currently demonstrated left ear sensorineural hearing loss disability is shown as likely as not to have had its clinical onset during service when the Veteran was exposed to clearly elevated and hazardous levels of noise incident to performing his duties as an aircraft mechanic.

3.  The currently demonstrated tinnitus is shown as likely as not to be causally related to the service-connected hearing loss disability stemming from the Veteran's confirmed exposure to harmful noise levels during his period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his left ear hearing loss disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is proximately due to or the result of the service-connected hearing loss disability. 38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2013).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS 

Because the action taken in this decision is fully favorable to the Veteran, a discussion of VCAA is not required at this time.  

Initially, on this record, the Veteran is found to have presented credible lay assertions of having had hearing problems due to being exposed to elevated noise levels related to his duties as an aircraft mechanic during service.  

Significantly, the recently obtained VA medical opinion determined that the onset of the Veteran's right ear hearing loss disability as likely as not was due to his military service based on a showing of a "threshold shift" in connection with testing performed while he was on active duty.  While the VA examiner found no comparable change in the testing results referable to the left ear performed during service, the medical opinion did not address the nature or etiology of the clearly elevated findings recorded for the higher frequencies in that ear by the hearing tests in service.  

To the extent that the VA examiner identified various "[f]actors" including noise exposure as contributing to the Veteran's hearing problems, the Board finds the evidence to be in relative equipoise in showing that the current left ear sensorineural hearing loss as likely as not had its clinical onset during service due to his clearly documented period of sustained involvement with harmful acoustic trauma.  

Moreover, given the credible lay assertions and medical evidence in this case, the Board finds that the Veteran's tinnitus as likely as not is the proximate result of his service-connected hearing disability.    

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.       


ORDER

Service connection for a left ear hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


